Third District Court of Appeal
                               State of Florida

                         Opinion filed June 30, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0050
                       Lower Tribunal No. F18-4362
                          ________________


                           Johnathon Lopez,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Miami-Dade County, Andrea R. Wolfson,
Judge.

     Johnathon Lopez, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, LINDSEY, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.